REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 03/07/2022 has been entered.  Claims 3, 10, 11, 19, and 29 have been cancelled.  Claims 1-2, 4-9, 12-18, 20-28, 30-40 are pending in this Office action.
Allowable Subject Matter
Claims 1-2, 4-9, 12-18, 20-28, 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a transformer-based antenna switching network, comprising: a first differential power amplifier having a first output connected to a first terminal of the primary winding of the first transformer and having a second output connected to a second terminal of the primary winding of the first transformer; a first switch coupled between a first terminal of the secondary winding of the first transformer and ground, wherein the first switch is a first switch transistor; a first antenna coupled to the first terminal of the secondary winding of the first transformer; a second switch coupled between a second terminal of the secondary winding of the first transformer and ground; a second antenna coupled to the second terminal of the secondary winding of the first transformer; a first capacitor connected between the first terminal of the primary winding of the first transformer and the second terminal of the primary winding of the first transformer; and a second capacitor connected between the first terminal of the secondary winding of the first transformer and the second terminal of the secondary .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
March 23, 2022